Citation Nr: 0942753	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-12 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1966 until 
February 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The RO characterized the claim as service connection for 
PTSD.  Recent case law indicated that a claim for a mental 
health disability includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) 
(the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).  Given the holding in 
Clemons, the Board has recharacterized the issue to the 
broader issue of entitlement of service connection for a 
psychiatric disability, as is reflected on the cover page.  

Additionally, although the RO appears to have reopened the 
claim, the Board must decide whether the Veteran has 
submitted new and material evidence to reopen the claims of 
service connection for a psychiatric disability, to include 
PTSD and depression. Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  Consequently, the issue before the Board 
involves the threshold question of whether new and material 
evidence has been received, as set out on the title page. See 
38 C.F.R. § 19.35 (Providing that the RO's certification of 
an appeal is for administrative purposes and does not serve 
to either confer or deprive the Board of jurisdiction of an 
issue).


FINDINGS OF FACT

1.  A July 1997 rating decision which denied service 
connection for PTSD is final.

2.  The evidence associated with the claims file subsequent 
to the July 1997 rating decision relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for PTSD, and raises a reasonable possibility of 
substantiating the claim.

3.  A psychiatric disorder was likely incurred in or 
aggravated by active service.


CONCLUSIONS OF LAW

1.  Evidence received since the final July 1997 determination 
wherein the RO denied the Veteran's claim for service 
connection for PTSD is new and material and the Veteran's 
claim for a psychiatric disability to include PTSD and 
depression is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
3.159, 20.1103 (2009).

2.  The criteria for a grant of service connection for an 
acquired psychiatric disorder have been approximated. 
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Additionally, specific to 
requests to reopen, the claimant must be notified of both the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection. See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

In this case, the notice letter provided to the Veteran in 
January 2005 advised the Veteran that the claim for 
depression had previously been denied defined "new and 
material evidence."  This letter further indicated that the 
claim was denied because there was no nexus linking the 
current disability to service and advised the Veteran that 
new evidence should pertain to this fact.  Consequently, the 
Board finds that adequate notice has been provided.  
Furthermore, in this decision, the Board reopens the claim 
for service connection.  Accordingly, any deficiency 
regarding notice is not prejudicial to the Veteran's claim. 
See Kent, 20 Vet. App. at 1.  The VCAA duty to notify was 
further satisfied by way of letters sent to the Veteran dated 
in October 2005 and March 2006 that fully addressed all other 
notice elements.  

Concerning VA's duty to assist the RO has obtained the 
service treatment records, VA outpatient treatment records 
and private medical records and a report from the Department 
of the Army Center for Unit Records Research (CURR)(now the 
U.S. Army and Joint Services Records Research Center or 
JSRRC). 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board 
has considered whether further development and notice under 
the Veterans Claims Assistance Act of 2000 or other law 
should be undertaken.  However, given the results favorable 
to the Veteran, further development under the VCAA or other 
law would not result in a more favorable result for the 
Veteran, or be of assistance to this inquiry.  

New and Material Evidence

The Veteran seeks service connection for PTSD.  A claim for 
service connection for PTSD was initially denied in January 
1996.  The Veteran filed a timely notice of disagreement; 
however, the Veteran failed to file a timely Substantive 
Appeal.  38 C.F.R. §§ 20.200, 20.202, 20.302.  Therefore, the 
January 1996 rating decision has become final. 38 C.F.R. § 
20.1103.  The claim was again denied in July 1997.  The 
Veteran appealed this decision; however, withdrew his appeal 
in a March 1999 statement.  Accordingly, the July 1997 rating 
decision has become final. 38 C.F.R. § 20.1103.   

As noted in the introduction, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) has held that 
claims for service connection for PTSD encompass claims for 
service connection for other psychiatric disabilities which 
could reasonably be raised by the Veteran's symptoms, 
description of the disability and the record.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  In the present case, the 
claims file reflects that the Veteran also has diagnoses of 
depression and anxiety.  Given the holding in Clemons, the 
Board has recharacterized the issue to the broader issue of 
entitlement of service connection for a psychiatric 
disability, as is reflected on the cover page.  

In doing so, the Board acknowledges that a change in 
diagnosis or the specificity of the claim must be carefully 
considered in determining whether the claim is based on a 
distinct factual basis. Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008).  In Boggs, the United States Court of Appeals for 
the Federal Circuit found that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases.  However, 
the Court clarified in Velez v. Shinseki, No. 07-1704, 2009 
WL 3236042, 5 (Oct. 9, 2009), that the focus of the analysis 
must be whether the evidence truly amounted to a new claim 
based upon a different diagnosed disease or whether the 
evidence substantiates an element of a previously adjudicated 
matter.  

In the present case, the record reflects the Veteran 
previously claimed PTSD and depression, anxiety and a 
generalized nervous condition.  Specifically, a claim in 
August 1975 denied service connection for a nervous 
condition, and a rating decision in May 2005 denied service 
connection for depression and nervousness.  The Veteran did 
not perfect appeals for these decisions and they became 
final. 38 C.F.R. § 20.1103.  In other words, although the 
Board is broadening the scope of the claim, because the 
present claim involves the same diagnoses and factual bases 
as were considered in prior decisions, the threshold question 
of whether new and material evidence had been submitted must 
be addressed.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis. Evans 
v. Brown, 9 Vet.App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

The Board notes that the May 2005 rating decision which 
denied service connection for depression was still pending at 
the time of the June 2005 rating decision currently on 
appeal.  Accordingly, for purposes of determining whether new 
and material evidence had been submitted at the time of the 
June 2005 rating decision, the last final rating decision was 
the July 1997 decision which denied service connection for 
PTSD.  38 C.F.R. § 30.156, 20.302, 20.1103.

At the time of the July 1997 rating decision the evidence of 
record consisted of service treatment records, VA outpatient 
treatment records, lay statements and the report of a VA 
examination.  Subsequently, additional private medical 
records, VA outpatient treatment records, VA records, service 
personnel records and a response from CURR have been 
associated with the claims file.

The evidence submitted subsequent to the July 1997 rating 
decision is new, in that it was not previously of record and 
is also material.  The claim was denied in July 1997 as there 
was no evidence of a diagnosis and no evidence of a nexus.  
Subsequent to the final July 1997 decision, the Veteran 
submitted private and VA treatment records that include 
various mental diagnoses including anxiety, PTSD, and 
depression.  Furthermore, the evidence received subsequent to 
the July 1997 rating decision includes a response from CURR 
that appears to corroborate some of the Veteran's reported 
stressors.  Presumed credible, the additional evidence 
received since the July 1997 rating decision reflects the 
Veteran has a current diagnosis and further has evidence 
generally linking the conditions to service.  See Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006)(finding that "the 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which 
the prior claim was denied").

Therefore, the evidence submitted since the final July 1997 
rating decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  Accordingly, the Board finds 
that the claim for service connection for a psychiatric 
disability, to include PTSD and depression, is reopened.



	(CONTINUED ON NEXT PAGE)
The Merits of the Claim

The Veteran specifically seeks service connection for PTSD.  
However, as noted above, the record includes several other 
diagnoses, including depression and nervousness.  
Accordingly, the Board will consider whether service 
connection is warranted for any of these disabilities.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, including certain types of psychosis, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  38 C.F.R. § 3.384 defines 
psychosis as brief psychotic disorder, delusional disorder, 
psychotic disorder due to general medical condition, 
psychotic disorder, not otherwise specified, schizoaffective 
disorder, schizophrenia, schizophreniform disorder, shared 
psychotic disorder, and substance-induced psychotic disorder. 
38 C.F.R. § 3.384.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) evidence of a current disability, (2) evidence 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) evidence of a nexus between the current 
disability and the inservice disease or injury. See Pond v. 
West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 
498 (1995).  In certain cases, competent lay evidence may 
demonstrate the presence of any of these elements.  Davidson 
v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).  
In October 2008, VA amended the provisions of 38 C.F.R. § 
3.304(f) by eliminating the requirement of evidence 
corroborating occurrence of the claimed in-service stressor 
in claims in which PTSD is diagnosed in service. 73 Fed. Reg. 
64208 (Oct. 2008).

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997).  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the Veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the Veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, the Veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

In the present case, it appears that the Veteran does not 
have a current diagnosis of PTSD as defined by the DSM-IV.  
Examination of the evidence illustrates that the Veteran was 
frequently diagnosed with "PTSD, by history" or provided a 
provisional diagnosis of "rule out PTSD."  While a 
September 1995 VA examination indicated the Veteran provided 
a consistent history for symptoms of posttraumatic stress 
within his first three years upon his return from Vietnam, 
the examiner did not conclude with a current diagnosis of 
PTSD

Most significantly, given these findings, the Veteran was 
afforded a VA examination in May 2005 to ascertain whether he 
had a current diagnosis of PTSD.  The examiner reviewed the 
claims file and considered the Veteran's complaints.  He 
concluded that the Veteran's mental disorder did not meet the 
DSM-IV criteria to establish PTSD as the Veteran was unable 
to specify in detail a severe or traumatic event or incident 
experienced in combat.  The examiner indicated the events the 
Veteran experienced were unpleasant but not traumatic and his 
current description of the events did not result in him 
becoming anxious, distressed or depressed.  However, the 
examiner indicated the clinical history and mental status 
examination met the DSM-IV criteria for a depressive 
disorder.  

Subsequent to that examination the Veteran submitted several 
statements detailing his inservice stressor.  Based upon this 
evidence, the Board carefully considered whether to remand 
the claim for another examination to determine whether there 
is a DSM-IV compliant diagnosis of PTSD.  In the present 
case, as will be described below, the Board finds there is 
sufficient evidence to grant service connection for a 
different psychiatric disability.  Accordingly, a remand to 
determine if there would not be of assistance to the Board or 
result in a more favorable result for the Veteran. See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided); See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).

Although there is no current diagnosis of PTSD in accordance 
with the DSM-IV, the Veteran has been diagnosed with 
depression and anxiety during the period on appeal.  The 
remaining question, therefore, is whether there is evidence 
of an inservice occurrence of an injury or disease and 
medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

Service treatment records do not reflect any complaints, 
treatment or diagnoses of any psychiatric disability.  In 
fact, the Veteran denied a history of depression or excessive 
worry or nervous trouble of any sort on the February 1968 
report of medical history.  Similarly, the February 1968 
examination performed in connection with the Veteran's 
separation from service described the psychiatric system as 
normal.  

However, the Veteran described several traumatic experiences 
during service.  Specifically, he indicated that around 
August or September 1967 he was stationed in An Khe and an 
enemy infiltrated the perimeter and exploded helicopters and 
killed several service members including two in his unit and 
one who was in the bunker directly next to the Veteran's.  
The Veteran also indicated he witnessed several dead and 
wounded service members and dead and wounded Vietnamese 
during his service in Vietnam.

The Veteran is competent to testify as to what he saw during 
service.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, the Veteran's report of stressful events has 
been corroborated by other evidence of record.  See Buchanan 
v. Nicolson, 451 F.3d 1331 (Fed.Cir. 2006); Caluza v. Brown, 
7 Vet. App. 498, 510-511 (1995) (Credibility can be generally 
evaluated by a showing of interest, bias, or inconsistent 
statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of the 
witness testimony).

Specifically, based upon the Veteran's PTSD claim, the RO 
submitted the Veteran's report of an enemy infiltrating the 
perimeter and killing service members to CURR for 
verification.  A response from CURR indicated that the 2nd 
battalion, 8th cavalry, 1st cavalry division was stationed at 
An Khe.  The morning reports verified a 3 service members 
died from gunshot wounds and another service member died from 
fragmentation wounds on the same day in August 1967.  A 
search of the Combat Operational After Action Report for the 
Battle of Landing Zone indicated that two of the service 
members were killed by gunshot wounds believed to have come 
from an enemy located within the landing zone.  CURR also 
reported that two helicopters were destroyed and 5 
helicopters were damaged in this battle.  Furthermore, the 
Veteran submitted several photographs of dead Vietnamese 
supporting his testimony of witnessing dead bodies. 

Therefore, although the Veteran had no inservice diagnosis of 
a psychiatric disability, he has competent, credible evidence 
of stressful events during service.  38 U.S.C.A. § 1154(a).  
Therefore, giving the Veteran the benefit of the doubt, the 
account of stressful events during service, including an 
enemy infiltration of the perimeter in which several service 
members were killed, will be accepted as the inservice 
incurrence.  

The final element is competent medical evidence of a nexus.  
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In this regard, after review of the record, the May 2005 VA 
examiner concluded the onset of the depressive disorder was 
in 1975 when the Veteran was treated for anxiety reaction.  
Therefore, the examiner found the depression was not related 
to service.

Examination of the VA records from 1975, however, reflects 
the physicians at that time felt the Veteran's symptoms were 
related to service.  Specifically, a February 1975 record 
indicated the Veteran was referred because of nervousness and 
headaches which had their origin of incident in Vietnam in 
which friends were killed.  The diagnosis was anxiety 
neurosis, moderate severe.  Another record in February 1975 
reflected the Veteran indicated he had no trouble prior to 
service, but he felt very nervous since his return.  The 
Veteran explained during that session that he beat his wife 
and later related he was nervous because she wanted to leave 
him because she was afraid of him.  The diagnosis was 
hysterical nervousness.  A March 1975 VA record noted the 
trouble was with the Veteran's wife and friends; however, the 
Veteran would not further specify the exact nature of the 
trouble.  An April 1978 record noted complains of anxiety, 
nervousness and depression and an inability to hold a steady 
job and noted the problem goes back to service.  Similarly a 
neurological consultation was requested in July 1975 because 
of behavior changes and episodes of violence that had their 
onset while in service around 1968.  

Similarly, the Veterans spouse submitted a statement in 
February 1975 which suggests continuity of the psychiatric 
disability.  She indicated that the Veteran had no nervous 
condition prior to entry into service but upon return and 
after their marriage he was always nervous and lost control 
when something bothered him.  She felt this happened because 
of something that happened in the Army.  She indicated that 
he began having trouble with his best friends after his 
release from service and that he treated her and the children 
badly and she wanted to divorce him.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim; 
however, such development would not materially assist the 
Board in this determination.   Specifically, the Board 
carefully considered whether another VA examination should be 
obtained to clarify the Veteran's current diagnosis; 
determine whether the Veteran has a diagnosis of PTSD 
consistent with the DSM-IV; and specifically provide an 
opinion as to the relationship between the depression and 
service and any previously diagnosed PTSD.  

However, the Board is of the opinion that the point of 
equipoise in the evidence has been attained.  In this case, 
the Veteran has had several psychiatric diagnoses over the 
years, including depression and anxiety.  He is also noted to 
have a history of PTSD.  He clearly witnessed stressful and 
upsetting events during service.  Furthermore, there is 
evidence after service suggesting both a continuity of 
symptoms and evidence relating these symptoms to the 
stressful events during service.  For example, records for 
treatment, dated as early as 1975, generally link his 
symptoms of nervousness to his experience in Vietnam.  While 
one record related the nervous symptoms to trouble with his 
spouse, another record during that time period clearly 
indicated the trouble involved the spouse trying to leave the 
Veteran after episodes of violence.  Additionally, the 
Veteran's ex-spouse provided competent and credible evidence 
of the Veteran's changed behavior and continued nervousness 
and lack of control upon his return from service until 1975.  

Thus, the Board finds the Veteran has a psychiatric 
disability which has been generally related to the traumatic 
experiences during service.  Under the "benefit-of-the- 
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 
204, 206-207 (1994).

Because a state of relative equipoise has been reached in 
this case, the benefit of the doubt rule will therefore be 
applied and service connection for a psychiatric disability 
will be granted. See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). Accordingly, service connection for a psychiatric 
disability is warranted.




	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been submitted, the claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD and depression, is reopened. To this extent 
and to this extent only, the appeal is granted.

Service connection for an acquired psychiatric disorder is 
granted. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


